—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 2, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she refused an offer of suitable employment.
Whether a claimant had good cause to refuse an offer of suitable employment is a question for the Unemployment Insurance Appeal Board and its decision, if supported by substantial evidence, must be upheld (see, Matter of Heller [Sweeney], 240 AD2d 791). Here, claimant, a home health care aide, applied for unemployment insurance benefits due to lack of work. Thereafter, claimant refused four separate offers of employment from the employer because, inter alia, she had enrolled in school three days a week — a fact not revealed to the employer — and the employment was not compatible with her school schedule. Inasmuch as substantial evidence supports the decision of the Board that claimant refused employment for personal reasons, it will not be disturbed (see generally, Matter of Ganim [Kamerman & Soniker — Sweeney], 241 AD2d 742). While claimant maintained that no offers of employment were conveyed to her, this presented a credibility issue for the Board to resolve (see, Matter of Caillier [Hudacs], 194 AD2d 1025). Finally, claimant was properly assessed a recoverable overpayment of benefits (see, Labor Law § 597 [4]).
Cardona, P. J., Mercure, Yesawich Jr., Spain and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.